DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paryani (US 20200282853).

Regarding claim 1, Paryani teaches a machine, comprising: a first high voltage interlocking loop (HVIL) system to provide power to one or more components of the machine, the first HVIL system (defined in paragraph [0058] wherein a high voltage Interlocking loop is built within the system).
Paryani teaches comprising: a plurality of groups of batteries (shown below in figure 1 defined in paragraphs [0042] as a HV battery and LV battery). 
Paryani teaches a plurality of disconnect components connected to the plurality of groups of batteries (Paragraph [0043] teaches wherein an isolation switch item 138 is used to disconnect one of the connections).
Paryani teaches a plurality of sets of contactors, a set of contactors, of the plurality of sets of contactors, being connected to a group of batteries of the plurality of groups of batteries (defined in paragraph [0042] as a HV battery connectors). 
Paryani teaches a second HVIL system to receive power from a power source (paragraph [0058] teaches at least two HVIL systems wherein are at least two high voltage connectors like the Tyco TE line with built-in HVIL for the charge connector 502 and HV out 504). 
Paryani teaches the second HVIL system comprising: a port configured to receive a connector of the power source and receive power, from the power source via the connector, to charge the plurality of groups of batteries, wherein the second HVIL system is independent with respect to the first HVIL system (defined in paragraph [0042] wherein a port is defined as FC connectors which connect a charge connector to the system). 

    PNG
    media_image1.png
    541
    819
    media_image1.png
    Greyscale



Regarding claim 9, Paryani teaches a system comprising: a first system comprising: a plurality of groups of batteries configured to power to one or more components of a machine (shown in figure 1 defined in paragraphs [0042] as a HV battery and LV battery).
Paryani teaches a plurality of disconnect components connected to the plurality of groups of batteries, a disconnect component, of the plurality of disconnect components, being connected to a group of batteries of the plurality of groups of batteries, the disconnect component being configured to cause the group of batteries to be disconnected from the first system while one or more other groups of batteries, of the plurality of groups of batteries, remain connected to the first system to provide power to the one or more components (paragraph [0058] teaches at least two HVIL systems wherein are at least two high voltage connectors like the Tyco TE line with built-in HVIL for the charge connector 502 and HV out 504. Paragraph [0043] teaches wherein an isolation switch item 138 is used to disconnect one of the connections).
Paryani teaches a second system comprising: a port configured to receive a connector of a power source and receive power, from the power source via the connector, to charge the plurality of groups of batteries, wherein the first system is independent with respect to the second system (defined in paragraph [0042] wherein a port is defined as FC connectors which connect a charge connector to the system).

Regarding claim 11, Paryani teaches the system of claim 9, wherein the disconnect component is connected between a first set of batteries and a second set of batteries of the group of batteries, and wherein the disconnect component comprises a fuse (defined in paragraph [0043] as a fuse connected between groups of batteries). 

Regarding claim 12, Paryani teaches the system of claim 9, wherein the first system is a first high voltage interlocking loop (HVIL) system and the second system is a second HVIL system (defined in paragraph [0058] wherein a high voltage Interlocking loop is built within the system. Shown in figure 1 defined in paragraphs [0042] as a HV battery and LV battery).

Regarding claim 16, Paryani teaches the system of claim 9, wherein the group of batteries is a first group of batteries that forms a first high voltage interlocking loop (HVIL) circuit, and where a second group of batteries, of the plurality of groups of batteries, forms a second HVIL circuit that is separate and independent from the first HVIL circuit (figure 1 shows two separate groups of batteries items 104 and 112). 

Regarding claim 18, Paryani teaches the machine of claim 17, wherein the plurality of groups of batteries, the plurality of disconnect components, and a plurality of sets of contactors are included in a first high voltage interlocking loop (HVIL) system, and wherein the port is included in a second HVIL system that is separate and independent from the first HVIL system (figure 1 shows two separate groups of batteries items 104 and 112, with separate contactors and disconnect components). 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10  are rejected under 35 U.S.C. 103 as being unpatentable over Paryani (US 20200282853) Wang (U.S. 20180154783).

Regarding claim 2, Paryani teaches the machine of claim 1, wherein a disconnect component, of the plurality of disconnect components, being connected to the group of batteries, wherein the disconnect component is configured to cause the group of batteries to be disconnected from the first HVIL system while one or more other groups of batteries, of the plurality of groups of batteries, remain connected to the first HVIL system to provide power to the one or more components (paragraph [0043] teaches wherein the switch item 138 is an isolation switch, which isolates the LV battery from the rest of the batteries).
Paryani does not explicitly teach and wherein the set of contactors includes: a positive contactor connected to the group of batteries, and a negative contactor connected to the group of batteries.
Wang teaches wherein the set of contactors includes: a positive contactor connected to the group of batteries, and a negative contactor connected to the group of batteries (defined in paragraphs [0029] – [0030] wherein the connectors comprise positive and negative ends of the connectors connected to a group of batteries. Shown below in Figure 2 shows a group of batteries item 14 connected to connectors items 42 and 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Paryani reference with the positive and negative connectors of the  Wang reference so that high voltage transmission may be allowed. 
The suggestion/motivation for combination can be found in the Wang reference in paragraph [0026] wherein connectors allow for high voltage transmission.

    PNG
    media_image2.png
    602
    747
    media_image2.png
    Greyscale



Regarding claim 3, Paryani teaches the machine of claim 1, but does not explicitly teach wherein the port comprises a plurality of high voltage (HV) pins and a plurality of low voltage (LV) pins, and wherein the plurality of LV pins comprise an HVIL pin.
	Wang teaches wherein the port comprises a plurality of high voltage (HV) pins and a plurality of low voltage (LV) pins, and wherein the plurality of LV pins comprise an HVIL pin (paragraphs [0025] - [0026] wherein the enclosures comprise connector ports with a pair of high-voltage interlock (HVIL) connector ports. The HPDM 16 has a corresponding pair of HVIL pins directly into the HVIL ports of the RESS enclosure 22 as part of the present connection approach. Paragraph [0036] teaches LV pins are interpreted as pins within a low voltage HVIL port).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Paryani reference with the HVIL pins of the  Wang reference so that high voltage transmission may be allowed. 
The suggestion/motivation for combination can be found in the Wang reference in paragraph [0026] wherein pins allow for high voltage transmission. 

Regarding claim 10, Paryani teaches the system of claim 9, but does not explicitly teach where the first system further comprises a plurality of sets of contactors, and wherein a set of contactors, of the plurality of sets of contactors, is connected to the group of batteries.
Wang teaches wherein the first system further comprises a plurality of sets of contactors, and wherein a set of contactors, of the plurality of sets of contactors, is connected to the group of batteries (defined in paragraphs [0029] – [0030] wherein the connectors comprise positive and negative ends of the connectors connected to a group of batteries. Figure 2 shows a group of batteries item 14 connected to connectors items 42 and 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Paryani reference with the positive and negative connectors of the  Wang reference so that high voltage transmission may be allowed. 
The suggestion/motivation for combination can be found in the Wang reference in paragraph [0026] wherein connectors allow for high voltage transmission.

Regarding claim 13, Paryani teaches the system of claim 9, but does not explicitly teach wherein the port comprises a plurality of high voltage (HV) pins and a plurality of low voltage (LV) pins, and wherein LV pins, of the plurality of LV pins, comprise a high voltage interlocking loop (HVIL) pin that disables the plurality of HV pins when the HVIL pin is disconnected from the connector of the power source.
	Wang teaches wherein the port comprises a plurality of high voltage (HV) pins and a plurality of low voltage (LV) pins, and wherein LV pins, of the plurality of LV pins (paragraphs [0025] - [0026] wherein the enclosures comprise connector ports with a pair of high-voltage interlock (HVIL) connector ports. The HPDM 16 has a corresponding pair of HVIL pins directly into the HVIL ports of the RESS enclosure 22 as part of the present connection approach. Paragraph [0036] teaches LV pins are interpreted as pins within a low voltage HVIL port).
	Wang teaches , comprise a high voltage interlocking loop (HVIL) pin that disables the plurality of HV pins when the HVIL pin is disconnected from the connector of the power source (paragraph [0028] teaches wherein the contactors, which comprise HV and LV pins, may be disconnected from the power source, interpreted as a battery). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Paryani reference with the HVIL pins of the  Wang reference so that high voltage transmission may be allowed. 
The suggestion/motivation for combination can be found in the Wang reference in paragraph [0026] wherein pins allow for high voltage transmission.
Paryani in view of Wang do not explicitly teach wherein , comprise a high voltage interlocking loop (HVIL) pin that disables the plurality of HV pins when the HVIL pin is disconnected from the connector of the power source.

Regarding claim 19, Paryani teaches the machine of claim 17, but does not explicitly teach wherein the port comprises a plurality of high voltage (HV) pins and a plurality of low voltage (LV) pins, wherein LV pins, of the plurality of LV pins, comprise a high voltage interlocking loop (HVIL) pin, and wherein HV pins, of the plurality of HV pins, are configured to be disabled to prevent the HV pins from outputting power when the port is disconnected from the connector.
	Wang teaches wherein the port comprises a plurality of high voltage (HV) pins and a plurality of low voltage (LV) pins, and wherein LV pins, of the plurality of LV pins (paragraphs [0025] - [0026] wherein the enclosures comprise connector ports with a pair of high-voltage interlock (HVIL) connector ports. The HPDM 16 has a corresponding pair of HVIL pins directly into the HVIL ports of the RESS enclosure 22 as part of the present connection approach. Paragraph [0036] teaches LV pins are interpreted as pins within a low voltage HVIL port).
	Wang teaches , comprise a high voltage interlocking loop (HVIL) pin that disables the plurality of HV pins when the HVIL pin is disconnected from the connector of the power source (paragraph [0028] teaches wherein the contactors, which comprise HV and LV pins, may be disconnected from the power source, interpreted as a battery). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Paryani reference with the HVIL pins of the  Wang reference so that high voltage transmission may be allowed. 
The suggestion/motivation for combination can be found in the Wang reference in paragraph [0026] wherein pins allow for high voltage transmission.
Paryani in view of Wang do not explicitly teach wherein , comprise a high voltage interlocking loop (HVIL) pin that disables the plurality of HV pins when the HVIL pin is disconnected from the connector of the power source.

6.	Claims 4, 6 – 8, 14 – 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paryani (US 20200282853) in view of Smolenaers (US 20200164755).

Regarding claim 4, Paryani teaches the machine of claim 1, but does not teach or suggest wherein the port is configured to be disabled to prevent the port from outputting power when the port is disconnected from the connector, and wherein the plurality of groups of batteries are configured to continue to provide power to the one or more components after the port has been disabled.
	Smolenaers teaches wherein the port is configured to be disabled to prevent the port from outputting power when the port is disconnected from the connector, and wherein the plurality of groups of batteries are configured to continue to provide power to the one or more components after the port has been disabled (defined in paragraph [0162] wherein a port is configured to be disabled. Paragraph [0135] teaches selective disconnection of switches to allow power to continue to flow after a port has been disable, or disconnected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Paryani reference with disabling ports of the Smolenaers reference so that the system is not damaged by overcharging currents. 
The suggestion/motivation for combination can be found in the Smolenaers reference in paragraph [0135] wherein selective disabling of switches is allowed.  

Regarding claim 6, Paryani teaches the machine of claim 1, but does not explicitly teach wherein the port is a first port, wherein the second HVIL system further comprises a second port, and wherein the second port is configured to receive the connector of the power source and receive power, from the power source via the connector, to charge the plurality of groups of batteries when the connector is not connected to the first port.
	Smolenears teaches wherein the second HVIL system further comprises a second port, and wherein the second port is configured to receive the connector of the power source and receive power, from the power source via the connector, to charge the plurality of groups of batteries when the connector is not connected to the first port (defined in paragraph [0220] wherein charging the batteries still occurs when the connector is not connected to the first port, interpreted as wherein the battery disconnect switch closed (that is, enabling a partial or full electrical connection), converter 83 provides at least one of a charging current or charging voltage to bank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Paryani reference with disabling ports of the Smolenaers reference so that the system is not damaged by overcharging currents. 
The suggestion/motivation for combination can be found in the Smolenaers reference in paragraph [0135] wherein selective disabling of switches is allowed.

Regarding claim 7, Paryani teaches the machine of claim 1, but does not explicitly teach further comprising: a control component configured to simultaneously disconnect the plurality of groups of batteries from the first HVIL system and disable the port, of the second HVIL system, to prevent the port from outputting power.
	Smolenears teaches a control component configured to simultaneously disconnect the plurality of groups of batteries from the first HVIL system and disable the port, of the second HVIL system, to prevent the port from outputting power (defined in paragraphs [0162] - [0163] wherein a control component interpreted as a controller item 117 controls the switches and disables, or disconnects the ports). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Paryani reference with disabling ports of the Smolenaers reference so that the system is not damaged by overcharging currents. 
The suggestion/motivation for combination can be found in the Smolenaers reference in paragraph [0135] wherein selective disabling of switches is allowed.

Regarding claim 8, Paryani teaches the machine of claim 1, but does not explicitly teach further comprising a controller configured to: determine whether the port is disconnected from the connector; and selectively: disable movement of the machine when the port is connected to the connector, and provide a notification indicating that the port is disconnected from the connector when the port is disconnected from the connector.
	Smolenaers teaches wherein comprising a controller configured to: determine whether the port is disconnected from the connector; and selectively: disable movement of the machine when the port is connected to the connector, and provide a notification indicating that the port is disconnected from the connector when the port is disconnected from the connector (defined in paragraph [0418 wherein 
a predetermined operation, to change to a predetermined state, or to otherwise be controlled, which may include disconnection of a connector. The control signals are typically electrical signals although in some embodiments they include other signals such as optical signals, thermal signals, audible signals and the like).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Paryani reference with the notification system of the Smolenaers reference so that the system is not damaged by overcharging currents. 
The suggestion/motivation for combination can be found in the Smolenaers reference in paragraph [0135] wherein notifying the user with different signals is taught. 

Regarding claim 14, Paryani teaches the system of claim 9, wherein the port is configured to be disabled to prevent the port from outputting power when the port is disconnected from the connector, and wherein the plurality of groups of batteries are configured to continue to provide power to the one or more components when the port is disconnected from the connector.
Smolenears teaches wherein the port is configured to be disabled to prevent the port from outputting power when the port is disconnected from the connector, and wherein the plurality of groups of batteries are configured to continue to provide power to the one or more components when the port is disconnected from the connector (defined in paragraph [0162] wherein a port is configured to be disabled. Paragraph [0135] teaches selective disconnection of switches to allow power to continue to flow after a port has been disable, or disconnected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Paryani reference with disabling ports of the Smolenaers reference so that the system is not damaged by overcharging currents. 
The suggestion/motivation for combination can be found in the Smolenaers reference in paragraph [0135] wherein selective disabling of switches is allowed. 

Regarding claim 15, Paryani teaches the system of claim 9, but does not explicitly teach wherein the port is a first port, and wherein the second system further comprises a second port, and wherein the first port and the second port are configured to selectively receive the connector of the power source or a capping component.
	Smolenaers teaches wherein the port is a first port, and wherein the second system further comprises a second port, and wherein the first port and the second port are configured to selectively receive the connector of the power source or a capping component (defined in paragraph [0220] wherein charging the batteries still occurs when the connector is not connected to the first port, interpreted as wherein the battery disconnect switch closed (that is, enabling a partial or full electrical connection), converter 83 provides at least one of a charging current or charging voltage to bank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Paryani reference with disabling ports of the Smolenaers reference so that the system is not damaged by overcharging currents. 
The suggestion/motivation for combination can be found in the Smolenaers reference in paragraph [0135] wherein selective disabling of switches is allowed.

Regarding claim 17, Paryani teaches the machine comprising: a plurality of groups of batteries configured to power to one or more components of the machine (shown in figure 1 defined in paragraphs [0042] as a HV battery and LV battery). 
Paryani teaches a plurality of disconnect components connected to the plurality of groups of batteries, wherein a disconnect component, of the plurality of disconnect components, is configured to cause a group of batteries, of the plurality of groups of batteries, to be disconnected from the machine while one or more other groups of batteries, of the plurality of groups of batteries, remain connected to the machine to provide power to the one or more components (paragraph [0058] teaches at least two HVIL systems wherein are at least two high voltage connectors like the Tyco TE line with built-in HVIL for the charge connector 502 and HV out 504. Paragraph [0043] teaches wherein an isolation switch item 138 is used to disconnect one of the connections).
Paryani does not explicitly teach a port configured to receive a connector of a power source and receive power, from the power source via the connector, to charge the plurality of groups of batteries, wherein the plurality of groups of batteries are configured to continue to provide power to the one or more components when the port is disconnected from the connector and is disabled to prevent the port from outputting power.
Smolenaers teaches a port configured to receive a connector of a power source and receive power, from the power source via the connector, to charge the plurality of groups of batteries, wherein the plurality of groups of batteries are configured to continue to provide power to the one or more components when the port is disconnected from the connector and is disabled to prevent the port from outputting power (defined in paragraph [0162] wherein a port is configured to be disabled. Paragraph [0135] teaches selective disconnection of switches to allow power to continue to flow after a port has been disable, or disconnected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Paryani reference with disabling ports of the Smolenaers reference so that the system is not damaged by overcharging currents. 
The suggestion/motivation for combination can be found in the Smolenaers reference in paragraph [0135] wherein selective disabling of switches is allowed.

Regarding claim 20, Paryani teaches the machine of claim 17, but does not explicitly teach wherein the port is a first port, and wherein the machine further comprises a second port, and wherein the first port and the second port are configured to selectively receive the connector of the power source or a capping component.
	Smolenaers teaches wherein the port is a first port, and wherein the machine further comprises a second port, and wherein the first port and the second port are configured to selectively receive the connector of the power source or a capping component (defined in paragraph [0220] wherein charging the batteries still occurs when the connector is not connected to the first port, interpreted as wherein the battery disconnect switch closed (that is, enabling a partial or full electrical connection), converter 83 provides at least one of a charging current or charging voltage to bank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Paryani reference with disabling ports of the Smolenaers reference so that the system is not damaged by overcharging currents. 
The suggestion/motivation for combination can be found in the Smolenaers reference in paragraph [0135] wherein selective disabling of switches is allowed.


7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Paryani (US 20200282853) in view of Maskew (U.S. 20120244403).

Regarding claim 5, Paryani teaches the machine of claim 1, but does not explicitly teach wherein the plurality of groups of batteries are connected in parallel in the first HVIL system, wherein the group of batteries is a first group of batteries that forms a first HVIL circuit, and where a second group of batteries, of the plurality of groups of batteries, forms a second HVIL circuit that is separate and independent from the first HVIL circuit.
	Maskew teaches wherein  the plurality of groups of batteries are connected in parallel in the first HVIL system, wherein the group of batteries is a first group of batteries that forms a first HVIL circuit, and where a second group of batteries, of the plurality of groups of batteries, forms a second HVIL circuit that is separate and independent from the first HVIL circuit (paragraph [0113] teaches wherein the contacts 1602, 1604, 1606 connect the battery arrays 902, 904 to the appropriate electrical connections within the high voltage junction box 308. Accordingly, the contacts 1602, 1604, 1606 work in conjunction with the HVIL 606 to disconnect the high voltage from the rest of the vehicle. Paragraph [0145] teaches wherein a plurality of energy storage modules 136 can be connected to one another in a series, parallel, or series/parallel fashion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Paryani reference with the parallel connection of batteries of the Maskew so that the battery pack may provide a specific battery voltage necessary for the system. 
The suggestion/motivation for combination can be found in the Maskew reference in paragraph [0113] wherein a parallel connection of batteries is taught.










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200298722 A1	SMOLENAERS; Stefan: Teaches a vehicle charging system with a High Voltage interlocking system. 
US 20210263113 A1	YOSHIDA; Hiroshi et al. Teaches a vehicle charging system with a High Voltage interlocking system.
US 10274532 B1	Smith; Alexander J. et al.: teaches a high voltage interlocking system
US 20160052409 A1	SUN; Xuemei et al.: Teaches charging a vehicle with a high voltage interlocking system.
US 20140062180 A1	Demmerle; Markus et al.: teaches a high voltage interlocking system for a vehicle. 
US 20100291418 A1	Zhou; Peng et al.: Teaches a parallel connected vehicle battery with a high voltage interlocking system. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859